Exhibit 10.4

Disclosure Certificate delivered in connection with

the Credit Agreement dated July 21, 2017

Between the Loan Parties identified below and JPMorgan Chase Bank, N.A.

Section 3.05 –

A. Real Properties

The following properties are owned by the Borrowers:

1720 East Beamer Street, Woodland, California 95776

499 W. Esplande, San Jacinto, California 92583

2520 By-Pass Road, Elkhart, Indiana 46514

315 W. Skyline Road, Arkansas City, Kansas 67005

580 Mill Street NW, Sugarcreek, Ohio 44681

99, 80 and 77 Horseshoe Road, Leola, Pennsylvania 17540

1023 Highway 61 NE, Lancaster, Wisconsin 53813

550 Booth Bend Road, McMinnville, Oregon 97128

Colvin Court, McMinnville, Oregon 97128 (undeveloped)

1230 SW 10th Street, Ocala, Florida 34474

The Borrowers do not lease any real property.



--------------------------------------------------------------------------------

  B. Intellectual Property

Trademarks

LOGO [g428272g93y37.jpg]



--------------------------------------------------------------------------------

Section 3.06 – Disclosed Matters

Skyline Corporation has been named a defendant in Mary Hubbard et. al v. Amos
Gates, Jr. et. al, Case No. 34-2014-00167568, Superior Court of the State of
California County of Sacramento. The plaintiff seeks damages for wrongful death
and personal injuries after a wheel came off a Skyline Corporation manufactured
home during transport resulting in a fatality and personal injuries. Skyline
Corporation acknowledges that it was the manufacturer of the home, but denies
responsibility for the axle and wheel at issue, which was remanufactured by
another named defendant. Skyline Corporation is contesting the claims against it
and it is seeking indemnification from the third party manufacturer.

Section 3.12 -Material Agreements

Manufacturer Agreement dated March 21, 2013 by and between 21st Mortgage
Corporation and Skyline Corporation

Vendor Agreement dated February 9, 2017 by and between Wells Fargo Commercial
Distribution Finance, LLC and Skyline Corporation

Repurchase Agreement dated April 3, 2012 by and between Skyline Corporation and
Northpoint Commercial Finance, LLC

Consignment Agreement dated August 11, 2014 by and between UFP Gordon, LLC and
Skyline Corporation

Section 3.14- Insurance

Commercial Property– American Home Assurance Company Policy No. 025030890

Commercial General Liability—Mt. Hawley Insurance Company Policy No. SLO1000006

Automobile Liability – Lexington Insurance Company Policy No. AS2Z91465858017

Umbrella Liability- Liberty Mutual Fire Insurance Policy No. 013136433



--------------------------------------------------------------------------------

Primary Director & Officer/Employment Practices Liability – Great American
Insurance Company Policy No. DOL8811069

Director & Officer Liability- Old Republic Insurance Company Policy No.
ORPOR39025

Director & Officer Liability- XL Specialty Insurance Company Policy No.
ELU147407-16

Director & Officer Liability – Berkley Insurance Company Policy No. BPR08024527

Director & Officer Liability- Illinois National Insurance Company Policy
No. 02-646-30-74

Fiduciary and Crime Liability- Federal Insurance Company Policy No. 8115-8169

Section 3.15 - Capitalization and Subsidiaries

Skyline Corporation— 8,391,244 outstanding shares of common stock; listed on
NYSE MKT; Indiana Corporation

Homette Corporation – 600 common shares owned by Skyline Corporation; Indiana
corporation

Layton Homes Corp. – 150 common shares owned by Skyline Corporation; Indiana
corporation

Skyline Homes, Inc. – 250 common shares owned by Skyline Corporation; California
corporation

The Skyline Corporation 2015 Stock Incentive Plan allows Skyline Corporation to
grant a total of 700,000 common shares of Skyline Corporation in the form of
(i) incentive stock options intended to be qualified under Section 422 of the
I.R.C., (ii) non-qualified stock options, (iii) restricted stock (subject to
risk of forfeiture), (iv) stock appreciations rights, and (v) restricted stock.



--------------------------------------------------------------------------------

Section 3.22 - Affiliate Transactions

Executive Employment Agreement dated June 25, 2015 between Richard Florea (CEO)
and Skyline Corporation

The Skyline Corporation 2015 Stock Incentive Plan allows Skyline Corporation to
grant a total of 700,000 common shares of Skyline Corporation in the form of
(i) incentive stock options intended to be qualified under Section 422 of the
I.R.C., (ii) non-qualified stock options, (iii) restricted stock (subject to
risk of forfeiture), (iv) stock appreciations rights, and (v) restricted stock.

Skyline Corporation has offered deferred compensation benefits to several
current and former employees. The present value of the deferred compensation
benefits is approximately $5.1 million dollars. Skyline Corporation owns life
insurance policies which insure the lives of individuals entitled to receive
deferred compensation benefits, and the cash surrender value of the policies is
approximately $7.1 million dollars.

Section 6.01 - Existing Indebtedness

None.



--------------------------------------------------------------------------------

Section 6.02 - Existing Liens

INDIANA SECRETARY OF STATE

 

    

FILE NUMBER                

  

DATE

  

SECURED PARTY

  

COLLATERAL

1.    200100004121152    07/18/2001   

Dell Financial Services, L.L.C.

Mail Stop PS2DF-23

One Dell Way

Round Rock, TX 78682

  

Lessee/Lessor

Specific Computer Equipment

2.    200300001296598    02/11/2003   

NMHG Financial Services Inc.

PO Box 35701

Billings, MT 59107-5701

  

Lessee/Lessor

Specific Equipment

3.    201300001956946    03/01/2013   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, California 90510

   Specific Equipment 4.    201300002439882    03/15/2013   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 5.    201300004621100    05/17/2013   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 6.    201300005721576    06/20/2013   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 7.    201300006081728    07/02/2013   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 8.    201400007486284    09/19/2014   

UFP Gordon, LLC

PO Box 31

Royer Street

Gordon, PA 17936

   Lumber and building products pursuant to Consignment Agreement dated August
2014 9.    201200007050097    08/01/2012   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 10.    201200009471036    10/16/2012   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 11.    201200010331770    11/12/2012   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 12.    201200011002372    12/04/2012   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   Specific Equipment 13.    201200011729934    12/27/2012   

Carlson Systems LLC

PO Box 3036

Omaha, NE 68103

   Senco staplers, Senco nailers, Bostich nailers, Hitachi staplers, Duraspin
Tyrex screw systems, Hitachi nailers, PAM power tool accessories, MAX nailers
14.    201300000967967    01/28/2013   

AMS of Indiana, Inc.

3933 E. Jackson Blvd.

Elkhart, IN 46516

   Specific Equipment located at: Skyline Homes TX, 606 South Second, Mansfield,
TX 76063



--------------------------------------------------------------------------------

    

FILE NUMBER                

  

DATE

  

SECURED PARTY

  

COLLATERAL

15.    201500002865635    04/16/2015   

CIT Finance

1 CIT Drive

Livingston, NJ 07039

  

Lease

Specific Equipment

16.    201600007909751    10/03/2016   

Toyota Industries Commercial Finance, Inc.

8951 Cypress Water

Coppell, TX 75019

  

Lease

Specific Equipment

KANSAS SECRETARY OF STATE

 

    

FILE NUMBER                

  

DATE

  

SECURED PARTY

  

COLLATERAL

1.    6001705    06/17/2005   

LaSalle Bristol Corp

5030 Great Oak Drive

Lakeland, FL 33815

  

Lessor/Lessee

Specific Equipment

2.    7097876    07/21/2014   

LaSalle Bristol

5030 Great Oak Dr

Lakeland, FL 33815

   Equipment Duct Forming Machine

OHIO SECRETARY OF STATE

 

    

FILE NUMBER                

  

DATE

  

SECURED PARTY

  

COLLATERAL

1.    OH00098979130    02/21/2006   

LaSalle Bristol Corp

5030 Great Oak Drive

Lakeland, FL 33815

  

Lessor/Lessee

Specific Equipment

2.    OH00178009273    07/21/2014   

LaSalle Bristol

5030 Great Oak Dr

Lakeland, FL 33815

   Equipment Duct Forming Machine

HOMETTE CORPORATION

INDIANA SECRETARY OF STATE

 

    

FILE NUMBER                

  

DATE

  

SECURED PARTY

  

COLLATERAL

1.    201300006945181    07/29/2013   

Carlson Systems LLC

PO Box 3036

Omaha, NE 68103

   Senco nailers, Duraspin Tyrex Screw systems, Senco staplers, Hitachi nailers,
Bostich staplers, Interchange Brand nailers, Interchange Brand staplers, MAX
nailers



--------------------------------------------------------------------------------

SKYLINE HOMES, INC.

CALIFORNIA SECRETARY OF STATE

 

    

FILE NUMBER                

  

DATE

  

SECURED PARTY

  

COLLATERAL

1.    200220560268    07/22/2002   

LaSalle Bristol Corp.

5030 Great Oak Drive

Lakeland, FL 33815

   Automatic Duct Forming Machine owned by Secured Party and leased to Debtor

Section 6.04—Existing Investments

None.

Section 6.10—Existing Restrictions

None.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties have executed this Disclosure Certificate
in connection with the Credit Agreement as of the date first above written.

 

Loan Parties: SKYLINE CORPORATION SKYLINE HOMES, INC. HOMETTE CORPORATION LAYTON
HOMES CORP. By:  

/s/ Jon Pilarski

Name:   Jon Pilarski Title:   Vice President/Treasurer of each of the above, on
behalf of each of the above